DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communications filed 4/8/2019.
Claims 1-20 are presented for examination.
Oath/Declaration
For the record, Examiner acknowledges that the Oaths/Declarations submitted on 4/8/2019 have been received.
Information Disclosure Statement
The information disclosure statements submitted on 4/8/2019 and 7/21/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are considered by the Examiner.
Drawings
The drawings filed on 4/8/2019 are acceptable for the purpose of examination.
Specification
The disclosure is objected to because of the following informalities:
In paragraph [0002], line 4 “model” should be “models”.
In paragraph [0002], line 8 “an” should be “and”.
In paragraph [0025], line 8 “constrains” should be “constraints”.
In paragraph [0028], line 2 “fairness value fairness” should be “fairness value”.
In paragraph [0031], line 1 “data said” should be “data”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (Mitigating Unwanted Biases with Adversarial Learning, herein Zhang) and Kamishima et al (Fairness-Aware Classifier with Prejudice Remover Regularizer, herein Kamishima).
Regarding claim 1,
	Zhang teaches a computer-implemented method, (Zhang, page 1, column 1, paragraph 2, line 7 “The method is flexible and applicable to multiple definitions of fairness as well as a wide range of gradient-based learning models, including both regression and classification tasks.” In other words, the method is a computer-implemented method.)
	the method comprising: receiving an original version of a machine learning model (MLM) including a plurality of parameter values, a plurality of hyperparameter values and an original fairness value that reflects fairness with respect to segmented relevant sub-groups; (Zhang, page 1, column 1, paragraph 1, line 4 “We present a framework for mitigating such biases by including a variable for the group of interest and simultaneously learning a predictor and an adversary.” And, page 1, column 2, paragraph 2, line 1 “Work on training machine learning systems that output fair decisions has defined several useful measurements for fairness: Demographic Parity, Equality of Odds, and Equality of Opportunity.  These can be imposed as constraints or incorporated into a loss function in order to mitigate disproportional outcomes in the system’s output predictions regarding a protected demographic, such as sex.  In this paper, we examine these fairness measures in the context of adversarial debiasing.  We consider supervised deep learning tasks in which the task is to predict an output variable Y given an input variable X, while remaining unbiased with respect to some variable Z.  We refer to Z as the protected variable. For these learning systems, the predictor is learning from a training set of (input, output, protected) tuples (X, Y, Z).  The predictor f is usually given access to the protected variable Z, though this is not strictly necessary.” And, page 3, column 1, paragraph 1, line 1 “We updated U to minimize LA at each training time step, according to the gradient. We modify W according to the expression: 
    PNG
    media_image1.png
    20
    264
    media_image1.png
    Greyscale
            (1) 
where 
    PNG
    media_image2.png
    11
    11
    media_image2.png
    Greyscale
  is a tunable hyperparameter that can vary at each time step and we define projvx = 0 if v = 0.” See Figure 1.  In other words, the predictor is learning from a training set of (input, output, protected) tuples (X, Y, Z) is an original machine learning model (MLM) including a plurality of parameters and hyperparameters, and several useful measurements for fairness: Demographic Parity, Equality of Odds, and Equality of Opportunity are an original fairness value that reflects fairness with respect to segmented relevant sub-groups.)

    PNG
    media_image3.png
    179
    587
    media_image3.png
    Greyscale

Above is Figure 1 which describes a simplified architecture of the adversarial network.

[adjusting at least some of the parameter values and/or at least some of the hyperparameter values of the original version of the MLM to create a provisional version of the MLM;]
	determining a fairness value for the provisional version of the MLM by operations including the following: receiving a reinforcement learning meta model (RLMM) that defines a plurality of fairness related objectives and a reward function reflecting the plurality of fairness related objectives; (Zhang, page 1, column 2, paragraph 2, line 1 “Work on training machine learning systems that output fair decisions has defined several useful measurements for fairness: Demographic Parity, Equality of Odds, and Equality of Opportunity.  These can be imposed as constraints or incorporated into a loss function in order to mitigate disproportional outcomes in the system’s output predictions regarding a protected demographic, such as sex.  In this paper, we examine these fairness measures in the context of adversarial debiasing.  We consider supervised deep learning tasks in which the task is to predict an output variable Y given an input variable X, while remaining unbiased with respect to some variable Z.  We refer to Z as the protected variable. For these learning systems, the predictor 
    PNG
    media_image4.png
    24
    86
    media_image4.png
    Greyscale
 is learning from a training set of (input, output, protected) tuples (X, Y, Z).  The predictor f is usually given access to the protected variable Z, though this is not strictly necessary.” In other words, work on training machine learning systems that output fair decisions has several useful measurements for fairness, where Z as the protected variable is determining a fairness value for the provisional version of the MLM, incorporated into a loss function is a reward function, and the gradient descent algorithm for the learning algorithm used with the adversarial learning framework is the reinforcement learning meta model.) 
	operating the provisional version of the MLM; during the operation of the provisional version of the MLM, calculating, by the RLMM, reward values based on the reward function; and determining a provisional fairness value for the provisional version of the MLM based upon the reward values; (Zhang, page 1, column 1, paragraph 1, line 4 “We present a framework for mitigating such biases by including a variable for the group of interest and simultaneously learning a predictor and an adversary.  The input to the network X, here text or census data, produces a prediction Y, such as an analogy completion or income bracket, while the adversary tries to model a protected variable Z, here gender or zip code. The objective is to maximize the predictor’s ability to predict Y while minimizing the adversary’s ability to predict Z.  Applied to analogy completion, this method results in accurate predictions that exhibit less evidence of stereotyping Z.  … The method is flexible and applicable to multiple definitions of fairness as well as a wide range of gradient-based learning models, including both regression and classification tasks.” In other words, the predictor is the MLM, Z is the provisional fairness value, and the stochastic gradient descent algorithm combined with the adversarial learning network is the RLMM.)
	determining that the provisional fairness value is greater than the original fairness value; and P201809034US01Page 28 of 34responsive to the determination that the provisional fairness value is greater than the original fairness value, replacing the original version of the MLM with the provisional version of the MLM and replacing the original fairness value with the provisional fairness value. (Zhang, page 2, column 2, paragraph 3, line 1 “We begin with a model, which we call the predictor, trained to accomplish the task of predicting Y given X.  As in Figure 1, we assume that the model is trained by attempting to modify weights W to minimize some loss 
    PNG
    media_image5.png
    19
    78
    media_image5.png
    Greyscale
using a gradient-based method such as stochastic gradient descent.  The output layer of the predictor is then used as an input to another network called the adversary which attempts to predict Z.  This is part of the network corresponds to the discriminator in a typical GAN [4].  We will suppose the adversary has loss term 
    PNG
    media_image6.png
    24
    68
    media_image6.png
    Greyscale
 and weights U.  Depending on the definition of fairness being achieved, the adversary may have other inputs.
For Demographic Parity, the adversary gets the predicted label 
    PNG
    media_image7.png
    21
    12
    media_image7.png
    Greyscale
 .  Intuitively, this allows the adversary to try to predict the protected variable using nothing but the predicted label.  The goal of the predictor is to prevent the adversary from doing this.
For Equality of Odds, the adversary gets 
    PNG
    media_image7.png
    21
    12
    media_image7.png
    Greyscale
 and the true label Y. 
For Equality of Opportunity on a given class y, we can restrict the training set of the adversary to training examples where Y = y3.
In other words, weights U is updates is responsive to the determination that the provisional fairness value is greater than the original fairness value, and the final model after applying the adversary is the replacement model to the original provisional model.)
	Thus far, Zhang does not explicitly teach adjusting at least some of the parameter values and/or at least some of the hyperparameter values of the original version of the MLM to create a provisional version of the MLM;
	Kamishima teaches adjusting at least some of the parameter values and/or at least some of the hyperparameter values of the original version of the MLM to create a provisional version of the MLM; (Kamishima, page 2, paragraph 4, line 7 “Our method provides a way to control this trade-off by adjusting the regularization parameter. We propose a prejudice remover regularizer, which enforces a determination’s independence from sensitive information.” In other words, adjusting the regularization parameter is adjusting at least some of the parameter and/or at least some of the hyperparameter values.)	
	Both Kamishima and Zhang are directed to removing unfair bias in machine learning systems.  In view of the teaching of Zhang, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kamishima into Zhang.  This would result being able to adjust parameter values or hyperparameter values of a currently trained machine learning model.
	One of ordinary skill in the art would be motivated to do this in order to better remove unfair bias from the machine learning model.
Regarding claim 2,
	The combination of Kamishima and Zhang teach the computer-implemented method of claim 1,
	further comprising: iteratively repeating the operations of until the original fairness value exceeds a predetermined threshold.  (Zhang, page 3, column 2, paragraph 1, 
“5 THEORETICAL GUARANTEES

    PNG
    media_image8.png
    375
    596
    media_image8.png
    Greyscale

Proof: 
Since the adversary converges, 
    PNG
    media_image9.png
    19
    241
    media_image9.png
    Greyscale
 otherwise, since LA is convex in U, the adversary’s weights would move toward U0.  In other words, the adversary’s minimum is the point at which the adversary gains an advantage from using 
    PNG
    media_image7.png
    21
    12
    media_image7.png
    Greyscale
 .  Similarly, since the predictor converges, 
    PNG
    media_image10.png
    23
    246
    media_image10.png
    Greyscale
. Otherwise, the predictor would be able to increase the adversary’s loss by moving toward W0, and the projection term and negative weight on 
    PNG
    media_image11.png
    22
    59
    media_image11.png
    Greyscale
 in Eqn. 1 would push the predictor to move towards 0.  Then:

    PNG
    media_image12.png
    133
    443
    media_image12.png
    Greyscale

so we must have 
    PNG
    media_image13.png
    20
    243
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    17
    20
    media_image14.png
    Greyscale

In other words, the learning model iterates through the training adjusting weights is iteratively repeating the operations, and the above proof is proof that the debiasing is optimal which exceeds a predetermined threshold.)

Regarding claim 3,
	The combination of Kamishima and Zhang teach the computer-implemented method of claim 1,
	wherein the original MLM is a supervised MLM. (Zhang, page 1, column 2, paragraph 3, line 2 “We consider supervised deep learning tasks in which the task is to predict an output variable Y given an input variable X, while remaining unbiased with respect to some variable Z.” In other words, supervised deep learning tasks are supervised MLMs.)
Regarding claim 4,
	The combination of Kamishima and Zhang teach the computer-implemented method of claim 1,
	wherein the fairness related objectives include at least one of the following: gender, age, nationality, religious beliefs, ethnicity and orientation.  (Zhang, page 2, column 2, paragraph 4, line 7 “For Demographic Parity, the adversary gets the predicted label 
    PNG
    media_image7.png
    21
    12
    media_image7.png
    Greyscale
 .  Intuitively, this allows the adversary to try to predict the protected variable using nothing but the predicted label.  The goal of the predictor is to prevent the adversary from doing this.”  In other words, Demographic Parity is at least one of the following: gender, age, nationality, religious beliefs, ethnicity and orientation.)
Regarding claim 5,
	The combination of Kamishima and Zhang teach the computer-implemented method of claim 1,
	further comprising: linking the original MLM to the reinforcement learning meta model based on a configuration and a read out.  (Zhang, Figure 1, In other words, the adversary model coupled with stochastic gradient descent is reinforcement learning, and the learning model i.e. predictor is linked to the adversary model.)
Regarding claim 6,
	The combination of Kamishima and Zhang teach the computer-implemented method of claim 1,
	wherein the plurality of parameter values includes a value for at least one of the following parameter types: weighing factors and activation function variables.  (Zhang, page 2, column 2, paragraph 3, line 2 “As in Figure 1, we assume that the model is trained by attempting to modify weights W to minimize some loss 
    PNG
    media_image15.png
    21
    78
    media_image15.png
    Greyscale
 using a gradient-based method such as stochastic gradient descent.”  In other words, modify weights is at least one of the following parameter types: weight factors and activation function variables.)  
Regarding claim 7,
	The combination of Kamishima and Zhang teach the computer-implemented method of claim 1,
	wherein the plurality of hyperparameter values include a value for at least one of the following hyperparameter types: type of activation function, number of nodes per layer, number of layers of a neural network and machine-learning model.  (Zhang, page 2, column 2, paragraph 3, line 1 “We begin with a model, which we call the predictor, trained to accomplish the task of predicting Y given X.  As in Figure 1, we assume that the model is trained by attempting to modify weights W to minimize some loss 
    PNG
    media_image16.png
    20
    67
    media_image16.png
    Greyscale
, using a gradient-based method such as stochastic gradient descent.  The output layer of the predictor is then used as an input to another network called the adversary which attempts to predict Z.” In other words, the output layer of the predictor, and type, is a hyperparameter of the machine-learning model.)
Claims 8-14 are computer program product claims comprising one or more non-transitory computer readable storage media and program instructions corresponding to computer-implemented method claims 1-7, respectively.  Otherwise, they are the same.  It is implicit that a computer-implemented method requires a processor and at least one non-transitory computer readable storage media, as well as program instructions in order to execute. Therefore, claims 8-14 are rejected for the same reasons as claims 1-7.
Claims 15-16, and 17-20 are computer system claims corresponding to computer-implemented method claims 1-2, and 4-7, respectively.  Otherwise, they are the same.  It is implicit that a computer-implemented method requires a computer system with one or more computer processors; one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media in order to execute.  Therefore, claims 15-16, and 17-20 are rejected for the same reasons as claims 1-2, and 4-7, respectively.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART RYLANDER whose telephone number is (571)272-8359.  The examiner can normally be reached on Monday - Thursday 8:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on 571-270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.I.R./Examiner, Art Unit 2124                                                                                                                                                                                                        

/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124